Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148367                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  RICHARD T. CLERC, Personal Representative                                                              David F. Viviano,
  of the Estate of SARALYN M. CLERC,                                                                                 Justices
                 Plaintiff-Appellee,
  v                                                                SC: 148367
                                                                   COA: 307915
                                                                   Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL
  HOSPITAL,
            Defendant-Appellee,
  and
  MARY LYNETTE BAKER, a/k/a MARY K.
  BAKER, Personal Representative of the Estate
  of ROBERT BRUCE BAKER, M.D., a/k/a
  ROBERT B. BAKER,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 14, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2014
           t1117
                                                                              Clerk